Citation Nr: 0833748	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

2.  Entitlement to service connection for a detached retina 
of the left eye.  

3.  Entitlement to service connection for a detached retina 
of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina. 

The veteran was scheduled for a videoconference hearing at 
the RO in July 2008 but withdrew his request for a hearing 
prior to this date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

While the veteran underwent VA examinations in October 2004 
and January 2006 addressing his peripheral neuropathy of the 
left lower extremity, these examination reports do not 
contain a clear description of the degree of disability 
resulting from this disorder.  For a rating to be properly 
ascertained under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007), such a description is necessary.  A more thorough 
neurological examination is thus necessary under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Regarding the service connection claims on appeal, the 
veteran's April 2004 examination report contains findings 
pertinent to his claim for service connection for a detached 
retina of the left eye.  This examination was conducted after 
the March 2006 Statement of the Case was issued, and no 
subsequent Supplemental Statement of the Case was issued.  
This constitutes a procedural defect requiring correction 
prior to a final Board adjudication of this claim.  
38 U.S.C.A. §§ 19.9, 19.31 (2007).

Finally, in a September 2007 rating determination, the RO 
denied service connection for a detached retina of the right 
eye.  The veteran's local representative, in his May 2008 
written argument, expressed disagreement with the denial of 
service connection for the detached retina of the right eye.  
The Board accepts this as a Notice of Disagreement.  The 
Board is thus required to remand the case for issuance of a 
Statement of the Case.  See generally Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
radiculopathy of the left lower 
extremity.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note all symptoms of the 
left lower extremity and should perform 
complete sensory and strength testing.  
The examiner should then provide an 
opinion as to the extent to which this 
disorder is disabling, preferably in 
qualitative terminology (e.g., moderate, 
moderately severe, etc.)  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to a higher initial 
evaluation for radiculopathy of the left 
lower extremity and service connection 
for a detached retina of the left eye 
should be readjudicated.  If the 
determination of either claim is less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

3.  The veteran and his representative 
should also be issued a Statement of the 
Case on the claim of entitlement to 
service connection for a detached retina 
of the right eye.  The issue will be 
further considered by the Board only if a 
timely Substantive Appeal is received.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

